—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Rappaport, J.), dated April 13, 1999, which denied their motion for partial summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
The plaintiff John Togati, while operating a motor scooter, *454collided with a motor vehicle operated by the defendant Eugene Bozzo in the intersection of 71st Street and 11th Avenue in Brooklyn. Although Togati had the right-of-way, there was evidence that Bozzo had already stopped at a stop sign before entering the intersection. Accordingly, there are issues of fact as to liability, and the plaintiffs’ motion for partial summary judgment was properly denied (cf., Gravina v Wakschal, 255 AD2d 291; Perez v Brux Cab Corp., 251 AD2d 157; Ponticello v Wilhelm, 249 AD2d 459). Ritter, J. P., Sullivan, Goldstein and H. Miller, JJ., concur.